259 Minn. 565 (1961)
108 N.W. (2d) 309
STATE EX REL. ROBERT L. FERRARIO
v.
DOUGLAS C. RIGG.
No. 38,167.
Supreme Court of Minnesota.
March 24, 1961.
Robert L. Ferrario, pro se, for appellant.
Walter F. Mondale, Attorney General, and Charles E. Houston, Solicitor General, for respondent, warden of Minnesota State Prison.
PER CURIAM.
On June 13, 1960, the Honorable Carl W. Gustafson, Judge of the District Court of Washington County, denied petitioner's petition for a writ of habeas corpus. An appeal was taken to this court. Thereafter, on August 30, 1960, petitioner was discharged from the state penitentiary on parole. Respondent now moves this court that the appeal be dismissed.
The case is governed by State ex rel. Koalska v. Rigg, 247 Minn. 149, 76 N.W. (2d) 504. Petitioner, by his agreement, having accepted his liberty, subject to supervision of the parole authorities, is no longer restrained of his liberty to such an extent that habeas corpus will lie.
The motion to dismiss is granted.
MR. JUSTICE OTIS, not having been a member of the court at the time of submission, took no part in the consideration or decision of this case.